Citation Nr: 0942742	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
replacement.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee degenerative joint disease (DJD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostate 
enlargement.

5.  Entitlement to service connection for lung disease 
associated with rheumatoid arthritis, claimed as due to 
asbestos exposure and Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
October 1985, including service in Vietnam.  He also served 
in the Army National Guard from April 1963 to October 1963.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for bilateral hip replacement and for a 
disability characterized as right knee pain and swelling.  
The RO also denied the Veteran's petitions to reopen his 
claims for service connection for bilateral pes planus, 
prostate enlargement, and residuals of asbestos exposure 
(claimed as lung condition).  Jurisdiction over this case was 
subsequently transferred to the VARO in Phoenix, Arizona, and 
that office forwarded the appeal to the Board.

In its October 2004 rating decision, the RO also denied many 
other claims.  The Veteran initially disagreed with each 
determination, and the RO issued a July 2005 statement of the 
case (SOC) listing 16 issues.  In his August 2005 substantive 
appeal (VA Form 9), the Veteran indicated a desire to 
continue the appeal as to all 16 issues.  Shortly thereafter, 
however, the Veteran submitted an August 2005 statement in 
support of claim (VA Form 21-4138) requesting withdrawal of 
the appeal as to all 16 issues.  Then, in a VA Form 9 
submitted in October 2005, the Veteran indicated that he had 
read the statement of the case and was only appealing the 
issues listed on the title page.

In February 2009, the Veteran and his wife testified during a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board; a transcript of that hearing is of 
record.  The Board took testimony only on the issues 
specified by the Veteran in his October 2005 submission.  
Given that the Veteran's indicated in his most recent written 
submission and during the hearing that he desired only to 
appeal the issues listed on the title page of this decision, 
the Board finds that it has jurisdiction over these issues.  
Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

In the April 2008 supplemental SOC (SSOC), the RO reopened 
the claims for service connection for bilateral pes planus, 
prostate enlargement, and residuals of asbestos exposure 
(claimed as lung condition).  Regardless of the RO's actions, 
however, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In March 2009, the Veteran's representative submitted 
additional evidence and waived the Veteran's right to initial 
RO review of this evidence.  38 C.F.R. § 20.1304(c) (2009). 
Accordingly, the Board will consider this evidence in the 
first instance in conjunction with the issues on appeal.

The issues of entitlement to service connection for lung 
disease associated with rheumatoid arthritis and for a right 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hip replacements are not related 
to service.  Hip disability was not manifest during service 
or within one year of separation. 

2.  In an August 1986 decision, the RO denied the Veteran's 
claim for service connection for bilateral pes planus and 
prostate enlargement.  Although notified of this decision, 
the Veteran did not appeal.

3.  Evidence received since the August 1986 decision is 
either cumulative or redundant, and does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for bilateral pes planus and prostate 
enlargement.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The May 1986 decision that denied the claims for service 
connection for bilateral pes planus and prostate enlargement 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for prostate 
enlargement. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  However, for claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Also, during the pendency of this appeal, the Court held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  Id.

In a February 2004 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for bilateral hip condition 
(replacements/arthritis).  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The February 2004 letter noted the prior denial of the claims 
for service connection for bilateral pes planus and prostate 
enlargement, and the June 1986 notification to the Veteran of 
this denial.  The letter also indicated that the prior denial 
was final and that the Veteran had to submit new and material 
evidence to reopen the claims.  The letter also defined new 
and material.  The letter did not explain the bases for the 
prior denials and evidence necessary to substantiate the 
elements found insufficient in the prior denial.  However, 
any error in this regard was rendered non-prejudicial during 
the February 2009 Board hearing, during which the VLJ 
explained the bases for the prior denials of the claims for 
service connection for bilateral pes planus and prostate 
enlargement (pp. 2-3).  Where such a VCAA notice error 
occurs, the Board must determine if the error has prejudiced 
the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required 
only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a June 2006 letter.

Contrary to VCAA  requirements, the Dingess-compliant notice 
in this case was provided after the initial adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in April and December 2008 SSOCs.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service private and VA 
treatment records, and records of the Social Security 
Administration's (SSA's) disability determination.  The 
Veteran was not afforded a VA examination as to the etiology 
of his hip disabilities.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability, the 
record indicates that the disability may be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Here, however, as discussed below, 
while the Veteran has testified to in-service hip injuries, 
the Board has weighed this testimony against the other 
evidence of record and found that the Veteran's testimony in 
this regard is not credible.  Therefore, the evidence, 
including a medical opinion based on an inaccurate factual 
premise, does not indicate that the disabilities that 
resulted in the Veteran's bilateral hip replacements may be 
associated with service.  A VA examination is therefore not 
warranted.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The petitions to reopen and claims on appeal 
are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy. Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.
Entitlement to Service Connection for Bilateral Hip 
Replacements

The Veteran underwent left and right hip replacement 
operations in February and April 1998, respectively.  Baptist 
Medical Center treatment records from January to April 1998 
reflect that the Veteran was diagnosed with rheumatoid 
arthritis of both hips and osteoarthritis of the right hip 
prior to his hip replacement surgery.  The issue is thus 
whether the disabilities that resulted in the Veteran's 
bilateral hip replacements are related to service.

During the hearing, the Veteran recounted two incidents in 
service, in 1963 and 1978, which he claimed had resulted in 
hip injuries for which he did not seek treatment.  While the 
Veteran is competent to report injuring his hips during 
service, the Veteran's testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

The service treatment records do not contain any notations 
regarding complaints, treatment, or diagnoses relating to 
either hip.  The October 1963 separation examination report 
from the end of the Veteran's first period of service and the 
August 1985 separation examination report from the end of the 
Veteran's second period of service, as well as the November 
1966 and May 1974 discharge and reenlistment examinations, 
each indicated that the lower extremities and musculoskeletal 
system was normal.  In addition, on the August 1985 VA report 
of medical history, the Veteran indicated that he did not 
have and had never had bone, joint, or other deformity or 
lameness.

The service treatment records also include a September 1965 
clinical record indicating that the Veteran struck his left 
knee on a piece of metal in the engine room, resulting in 
pain and swelling.  Moreover, during an April 1986 VA 
examination conducted in connection with the Veteran's March 
1986 claims for service connection for left knee and foot 
disabilities, hypertension, uveitis, hearing loss, and an 
upper respiratory condition/asbestosis, the Veteran recounted 
falling in an engine room during service resulting in left 
knee and foot pain.

Thus, the Veteran's recent statements as to in-service hip 
symptoms and continuity of hip symptomatology are 
contradicted by the evidence of record.  That evidence 
includes the fact that the Veteran reported a knee injury 
during service, claimed service connection for this 
disability in 1986, and reported the left knee injury on the 
April 1986 VA examination, while he did not report any hip 
injury during service and did not claim service connection 
for hip disabilities as part of his 1986 claims for service 
connection for multiple disabilities.  Moreover, there are 
repeated in-service examination findings of normal lower 
extremities and musculoskeletal system and the Veteran's own 
August 1985 denial of a history of bone, joint, or other 
deformity or lameness.  The Veteran's statements as to in-
service hip injury, symptoms and continuity of hip 
symptomatology are not credible.

Similarly, although the Veteran testified as to continuity of 
symptomatology of hip symptoms since service, and is 
competent to do so, the first clinical evidence relating to 
his hip disabilities appears to be in a March 1996 bone scan 
which noted multiple areas of abnormality likely arthritic in 
nature.  The musculoskeletal findings on the April 1986 VA 
examination did not indicate any hip-related symptomatology.  
Subsequent Baptist Memorial Hospital records from January to 
April 1998 contain multiple diagnoses of rheumatoid arthritis 
of both hips, and a single, March 1998 notation of 
osteoarthritis of the right hip.  The passage of many years 
between discharge from service and any evidence of hip-
related complaints is a factor that weighs against a claim 
for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

After the hearing the Veteran submitted a March 2009 letter 
from Dr. El-Bahri.  Dr. Bahri noted that the Veteran 
underwent bilateral total hip replacements due to severe 
osteoarthritis of the bilateral hips, and the question was 
whether the in-service 1965 and 1978 traumas contributed to 
the severe osteoarthritis requiring the bilateral hip 
replacements.  He concluded that the trauma did accelerate 
the osteoarthritis in the hips and was directly related to 
the osteoarthritis that created the need for the hip 
replacements.  However, Dr. Bahri's opinion is based on two 
inaccurate factual premises.  First, as noted, the Veteran's 
statements regarding the in-service hip injuries are 
contradicted by the other evidence of record.  The Board 
cannot disregard Dr. Bahri's opinion solely on the rationale 
that they are based on a history given by the Veteran, see 
Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006); the 
Board does not do so here.  Rather, the Board finds that the 
other facts in record contradict the facts provided by the 
Veteran that formed the basis of the opinion.  See Kowalski, 
19 Vet. App. at 179; Coburn, 19 Vet. App. at 432 (reliance on 
a Veteran's statements renders a medical report incredible if 
the Board rejects the statements of the Veteran).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).

In addition, Dr. Bahri's statement that the Veteran's hip 
replacements were due to severe osteoarthritis is 
contradicted by the evidence of record, including prior 
treatment records of Dr. Bahri.  As noted, the January to 
April 1998 treatment records contain multiple diagnoses of 
rheumatoid arthritis of both hips, and only one diagnosis of 
osteoarthritis of the right hip, in a March 1998 treatment 
record.  Specifically, a January 1998 treatment note 
diagnosed rheumatoid arthritis of both hips.  An April 1998 
treatment note signed by physician's assistant Flakus for Dr. 
Bahri contains an impression of symptomatic rheumatoid 
arthritis, and a plan of right total hip arthroplasty, 
suggesting that rheumatoid and not osteoarthritis was the 
reason for the right total hip replacement.  Thus, as Dr. 
Bahri's opinion is based on two inaccurate factual premises, 
it is not probative as to whether the Veteran's hip 
replacements are related to service.  Reonal, 5 Vet. App. at 
461.

The Veteran also submitted a February 2009 letter from 
physician's assistant Brown.  PA Brown noted in service left 
knee and hip injuries in 1968 and a subsequent injury in 
1978-1979, and also noted that the Veteran had several 
arthritic conditions including rheumatoid arthritis and 
osteoarthritis, which are significant.  He concluded, 
however, that the injuries "may have had a had in the future 
development of his condition but there is no way to 
absolutely link the two events."  For the reasons stated 
above, PA Brown's opinion is based on an inaccurate factual 
premise - that the Veteran sustained in-service hip injuries 
-- and is therefore not probative.  Moreover, given the 
phrasing of his opinion indicating uncertainty as to the 
etiology of the Veteran's rheumatoid and osteoarthritis, as 
well the fact that he did not indicate he was specifically 
referring to the Veteran's hip replacements, PA Brown's 
opinion does not support a finding of service connection for 
hip replacements.  Winsett v. West, 11 Vet. App. 420, 424 
(1998) (terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for bilateral hip 
replacements.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Application to Reopen

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In a May 1986 decision, the RO denied the Veteran's claims 
for service connection for bilateral pes planus, prostate 
enlargement, and residuals of asbestos exposure (claimed as 
lung condition).  The Veteran was notified in this decision 
in a June 1986 letter, but he did not timely appeal.  The 
unappealed May 1986 decision became final and binding based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103.

At the time of the May 1986 denial, the evidence included the 
Veteran's service treatment records and the April 1986 VA 
examination report.  The service treatment records did not 
contain any notations regarding complaints, treatment, or 
diagnoses relating to the feet or prostate, and the feet and 
genitourinary system were normal on the October 1963 
separation examination, the November 1966 and May 1974 
discharge and reenlistment examinations, and the August 1985 
separation examination.  The August 1985 separation 
examination report specifically indicated that the prostate 
was within normal limits.  The Veteran noted foot trouble in 
the August 1985 report of medical examination, and the 
examining physician noted pain in the left heel in 1972 and 
no recurrence since.

The April 1986 VA examination report contains diagnoses of 
bilateral pes planus and mild prostatic enlargement, 
asymptomatic.  The genitourinary examination revealed the 
prostate asymmetrically enlarged, soft without nodules.  The 
musculoskeletal examination indicated discomfort in both 
feet, with the left foot bothering the Veteran when the knee 
bothered him, and the right foot bothering him when walking 
in a certain fashion.  The Veteran described the pain as 
being over the right lateral malleolus and in the heel area.  
April 1986 foot X-rays showed mild pes planus, a slight 
hallux valgus deformity, and early degenerative arthritic 
changes of the metatarsophalangeal joints of the big toes.  
There was also an irregular calcified 2 cm. mass beneath the 
mid portion of the talus, possibly a hematoma or reaction to 
a foreign body.  The RO noted that bilateral pes planus had 
been found and that, in the absence of foot trauma in 
service, this was considered constitutional or developmental.  
The RO also noted that mild prostatic enlargement was found 
on the examination, but that there was no such symptomatology 
found in service.

The applications to reopen the claims for service connection 
for bilateral pes planus and prostate enlargement must be 
denied because there is no evidence that relates to 
unestablished facts necessary to substantiate the claims, 
specifically, that the already diagnosed bilateral pes planus 
or prostate enlargement was related to anything in service.

At the time of the May 1986 decision, the record included the 
service treatment records, the Veteran's claim (which was 
silent for pes planus and a prostate disability) and VA 
treatment records containing diagnoses of pes planus and 
prostate enlargement.  In essence, there was evidence of 
post-service disability, but no lay or medical evidence of a 
nexus between the Veteran's pes planus or prostate 
enlargement and service.  None of the evidence since the May 
1986 denial suggests or even addresses whether there is a 
relationship between the Veteran's prostate enlargement and 
service.  To the extent that the Veteran may still have 
prostate enlargement, such evidence would be cumulative.  To 
the extent that the prostate may no longer be enlarged, such 
evidence is not material to the issue at hand.  The reason 
for the prior denial included the absence of disease or 
injury during service and of a nexus to service.  There 
remains an absence of in-service disease or injury and the 
absence of a nexus to service.  Evidence that provides 
another basis for a denial (absence of current disability) 
does not raise a reasonable possibility of substantiating the 
claim.  Consequently, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for enlarged prostate, and the evidentiary 
defect present at the time of the previous decision has not 
been resolved.  
 
As to the application to reopen the claim for service 
connection for pes planus, the basis of the RO's May 1986 
denial is somewhat unclear.  The evidence did not show the 
existence of pes planus in service, but the RO found that the 
April 1986 VA examination diagnosis of pes planus indicated a 
constitutional or developmental abnormality.  The evidence 
received since the May 1986 denial does not address either 
whether there was pes planus in service or whether the 
Veteran's pes planus is a constitutional or developmental 
abnormality.  In fact, the VAOPT notes contain multiple 
review of systems and assessments which diagnose multiple 
disabilities, but do not address or even diagnose pes planus.  
The March 1996 bone scan and January to 1998 private 
treatment notes indicate foot symptomatology such 
abnormalities and nodules related to rheumatoid arthritis, 
but do not diagnose pes planus.  The November 2007 VA Agent 
Orange examination report indicated that there were 
rheumatoid nodules of the feet but did not include a 
diagnosis of pes planus.  During the Board hearing, the 
Veteran indicated that he did not believe that he had 
submitted evidence relating his pes planus to service (p. 
31).  Thus, the evidence submitted since the May 1986 denial 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for pes planus, 
and the evidentiary defect present at the time of the 
previous decision has not been resolved.

For the foregoing reasons, the evidence received since the 
May 1986 denial does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for prostate enlargement and pes planus.  This evidence is 
therefore not material, and the petitions to reopen the 
claims for service connection for enlarged prostate and pes 
planus must be denied.  As the preponderance of the evidence 
is against reopening the claims, the benefit-of-the-doubt 
doctrine is therefore not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. at 55-56.

The Board notes that the RO reopened the claims for service 
connection for bilateral pes planus and prostate enlargement 
in the April 2008 SSOC based on the fact that it service 
personnel records submitted by the Veteran warranted the 
concession that he served in Vietnam and is presumed to have 
been exposed to Agent Orange.  However, although the Veteran 
made a general statement as to Agent Orange exposure in his 
November 2003 petition to reopen, his written statements and 
hearing testimony make clear that his claim of Agent Orange 
exposure is related to his lung condition and not to his 
bilateral pes planus or his prostate enlargement.  Moreover, 
neither bilateral pes planus nor prostate enlargement are on 
the list of diseases presumed service connected due to 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a)(2)  
(West 2002); 38 C.F.R. § 3.309(e) (2009).  Consequently, the 
new evidence relating to the Veteran's service in Vietnam is 
not material to the claims for service connection for 
bilateral pes planus and prostate enlargement.  In addition, 
although the law and regulations listing the disease for 
which service connection is available on a presumptive basis 
due to Agent Orange exposure, neither pes planus nor prostate 
enlargement have been added to the list.  Consequently, there 
has not been intervening and substantive change in law 
creating a new basis for entitlement to service connection 
for pes planus or prostate enlargement warranting de novo 
review of these claims.  See Spencer v. Brown, 4 Vet. App. 
283, 289 (1993), aff'd, 17 F.3d 368, 373 (Fed. Cir. 1994).


ORDER

Service connection for bilateral hip replacement is denied.

The application to reopen the claim for service connection 
for bilateral pes planus is denied.

The application to reopen the claim for service connection 
for prostate enlargement is denied. 


REMAND

As noted above, under 38 U.S.C.A. § 7105(c), when a claimant 
fails to appeal the RO's denial of a claim, it may not be 
reopened and allowed based upon the same factual basis other 
than with new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  However, if a subsequently filed claim does not have 
the same factual basis as a prior claim, then the Veteran is 
not seeking to reopen his prior claim but rather is opening a 
new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (claims based on distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim)..  
In such cases the new and material evidence requirement of 38 
U.S.C. § 5108 is inapplicable.  Id.  A properly diagnosed 
disease or injury cannot be considered the same factual basis 
as a distinctly diagnosed disease or injury.  Id. at 1335.  
Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  Id.; Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Veteran's March 1986 claim was for upper respiratory 
condition/ asbestosis.  However, no diagnosis of this, or any 
other condition was made, and the RO denied the claim in May 
1986 because no lung condition was found on examination.
The Veteran's current, November 2003 claim, however, was more 
generally for a lung condition and there was evidence of 
multiple, distinct diagnoses of lung disabilities which had 
not been previously diagnosed, including pleural 
calcifications, rheumatoid-related lung nodules, moderate 
obstructive defect, mild restrictive defect, and lung disease 
associated with rheumatoid arthritis.  Therefore, as the 
current claim for service connection for a lung disability is 
based upon distinctly and properly diagnosed diseases, it 
cannot be considered the same claim as the claim for upper 
respiratory condition/asbestosis that was denied in May 1986.  
Boggs, supra.  The Board will therefore treat the Veteran's 
claim as a new claim for service connection for lung disease 
associated with rheumatoid arthritis, claimed as due to 
asbestos exposure and Agent Orange exposure, and will review 
this claim on a de novo basis.

Initially, the Board notes that although lung cancer is on 
the list of disease presumed service connection based on 
exposure to Agent Orange, the evidence reflects that, while 
some medical evidence indicated the possibility of lung 
cancer, al of the tests performed in connection with these 
provisional diagnoses resulted in the conclusion that the 
Veteran does not have lung cancer.  Moreover, none of the 
Veteran's diagnosed lung disabilities are on this list.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the 
Veteran is not entitled to service connection for his lung 
disease associated with rheumatoid arthritis on a presumptive 
basis. However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine if service connection can 
otherwise be established.  See 38 U.S.C.A. § 1113(b) (nothing 
in 38 U.S.C.A. § 1116 will be construed to prevent the 
granting of service connection for a disease or disorder 
otherwise shown to have been incurred in or aggravated by 
service); 38 C.F.R. § 3.304(d) (2005) ("Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection"); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(Radiation Compensation Act does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).

The Board is confronted with three medical opinions that 
address the etiology of his lung disabilities.  None of these 
opinions provide a sufficient basis on which to decide the 
claim.  Dr. Wyzan's May 2001 statement that the Veteran's 
pleural calcification is related to environmental asbestos 
exposure did not include a rationale for this conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).  The opinion of the November 2007 VA examiner is 
unclear.   The March 2008 VA examiner's statements that the 
personnel file was negative for exposure to asbestos and that 
the NPRC gave a negative reply for exposure to asbestos, 
without noting that VA subsequently conceded exposure to 
asbestos, suggests that his conclusion that there was no 
objective evidence of asbestosis or pulmonary disease caused 
by asbestos exposure was based on an inaccurate factual 
premise, namely, that the Veteran was not exposed to 
asbestos.  Therefore, this conclusion is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).

The April 1986 VA respiratory examination report noted a lung 
nodule but this was not seen on follow-up X-rays.  Moreover, 
an April 1986 X-ray report indicated there were some early 
degenerative arthritic changes of the metatarsophalangeal 
joint of both big toes, and the April 1986 VA examiner 
diagnosed arthritis of the left ankle.

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Establishing service connection on a presumptive basis does 
not require that a chronic disease be diagnosed within the 
applicable time period. Symptoms that manifest within this 
time period may subsequently be determined to have been early 
manifestations of a chronic disease. See 38 C.F.R. § 
3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

In this case, the evidence reflects arthritic symptoms that 
could have been early manifestations of rheumatoid arthritis.  
Consequently, a remand for an examination by a rheumatologist 
to address this question is warranted.  If possible, the X-
rays taken in connection with the April 1986 VA examination 
should be made available to the VA examiner.

As to the claim for service connection for a right knee 
disability, in addition to the principles relating to service 
connection discussed above, service connection may be granted 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected condition.  See 38 
C.F.R. § 3.310(a) (2009).  This includes situations when a 
service-connected disability has aggravated a non-service-
connected disability, but compensation is only payable for 
the degree of additional disability attributable to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has 
amended 38 C.F.R. § 3.310 to incorporate the Court's decision 
in Allen; except that VA will not concede aggravation unless 
there is medical evidence showing the baseline level of the 
disability before its aggravation by the service connected 
disability. 38 C.F.R. § 3.310(b) (2009).

In December 2008, the RO granted service connection for left 
knee DJD and assigned a 10 percent rating, effective November 
24, 2003.  During the Board hearing, the Veteran indicated 
that his right knee disability was caused by the fall during 
service in which he injured his left knee and also that his 
left knee disability has caused him to favor his right knee 
(p. 18).  Dr. Oza's November 2002 X-ray report indicates that 
the Veteran has advanced degenerative disease of the right 
knee along with rheumatoid arthritis.  

Given that there is evidence of a current right knee 
disability that may have been caused or aggravated by the 
Veteran's left knee disability, an examination is warranted 
as to the nature and etiology of the Veteran's right knee 
disability.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claims for lung disease associated with 
rheumatoid arthritis and for service connection for a right 
knee disability are REMANDED for the following action:

1.  Send the Veteran appropriate VCAA 
notification as to the Veteran's claim 
for service connection for a right knee 
disability, to include as secondary to 
his service-connected left knee DJD.

2.  If possible, obtain the X-rays taken 
in connection with the April 1986 VA 
examination.

3.  Schedule the Veteran for a VA 
examination, by a rheumatologist, to 
determine whether the possible lung 
nodules and early arthritis findings with 
regard to the feet and left ankle were 
early manifestations of the subsequently 
diagnosed rheumatoid arthritis.  All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is at least as likely as not (50 percent 
probability) that the possible lung 
nodule and early arthritis changes of the 
toes and left ankle were early 
manifestations of subsequently diagnosed 
rheumatoid arthritis, or if the Veteran's 
lung disease associated with rheumatoid 
arthritis is otherwise related to 
service.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

The examiner must provide a rationale for 
each opinion expressed.

4.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
of his right knee disability.  All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first identify all 
right knee disabilities.  Then, with 
respect to each diagnosed right knee 
disability, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability) that such 
disability is proximately due to, the 
result of, or aggravated by, the 
Veteran's service-connected left knee 
DJD.  The examiner should also indicate 
whether any right knee disability is 
related to service.

If the examiner finds that a right knee 
disability was aggravated, but not 
caused, by the left knee DJD, he should, 
to the extent possible, indicate the 
baseline level of severity of the right 
knee disability and the extent of the 
aggravation.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

The examiner must provide a rationale for 
each opinion expressed.

If upon completion of the above action, any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


